Name: Political and Security Committee Decision (CFSP) 2015/1823 of 6 October 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decisions (CFSP) 2015/607 and (CFSP) 2015/1750 (ATALANTA/6/2015)
 Type: Decision
 Subject Matter: criminal law;  EU institutions and European civil service;  defence;  European construction;  Africa
 Date Published: 2015-10-10

 10.10.2015 EN Official Journal of the European Union L 265/10 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1823 of 6 October 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decisions (CFSP) 2015/607 and (CFSP) 2015/1750 (ATALANTA/6/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 15 April 2015, the PSC adopted Decision (CFSP) 2015/607 (2) appointing Captain (Navy) Alfonso GÃ MEZ FERNÃ NDEZ DE CÃ RDOBA as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Stefano BARBIERI as the new EU Force Commander to succeed Captain (Navy) Alfonso GÃ MEZ FERNÃ NDEZ DE CÃ RDOBA. (4) The EU Military Committee supports that recommendation. (5) On 29 September 2015, the PSC adopted Decision (CFSP) 2015/1750 (3) appointing Rear Admiral Stefano BARBIERI as EU Force Commander as from 6 October 2015. (6) The date of the appointment should be modified. (7) Decisions (CFSP) 2015/607 and (CFSP) 2015/1750 should therefore be repealed. (8) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Stefano BARBIERI is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 8 October 2015. Article 2 Decisions (CFSP) 2015/607 and (CFSP) 2015/1750 are hereby repealed. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 October 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2015/607 of 15 April 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/102 (Atalanta/3/2015) (OJ L 100, 17.4.2015, p. 79). (3) Political and Security Committee Decision (CFSP) 2015/1750 of 29 September 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/607 (ATALANTA/5/2015) (OJ L 256, 1.10.2015, p. 13).